DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekhoff et al. (US 5718352) (hereinafter Diekhoff) in view of Gilliam (US 10220983).
Regarding Claim 6

	Diekhoff teaches a metal bottle (below – Fig. 28, for example) defining an opening and a rolled curl (Fig. 13, 51) around the opening, wherein the rolled curl is capable of receiving a crown closing cap and has a leading edge (shown below – expanded view of Fig. 13) tucked inside of the rolled curl that is in a substantially vertical position, wherein an outside surface of the leading edge engages an outer surface of the metal bottle (shown below in the expanded view 

    PNG
    media_image1.png
    830
    413
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    343
    668
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Leading edge)][AltContent: textbox (Outer edge)][AltContent: arrow]
    PNG
    media_image3.png
    532
    349
    media_image3.png
    Greyscale
 


Looking at Fig. 13 above, Diekhoff further appears to show, but does not explicitly teach, an angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranges from about 8 degrees to about 12 degrees. Specifically, Diekhoff appears to clearly show the flat surface extending at an angle greater than 0 degrees and less than 45 degrees relative to a longitudinal centerline of the bottle, i.e. a finite number of identified, predictable potential angles. While the drawings may not be relied on to teach specific dimensions because they are not stated to be drawn to scale, relative proportions are still shown which are not to be ignored. As such, it would have appeared obvious to one of ordinary skill in the art at the time of filing that having an angle ranging from about 8 degrees to about 12 degrees would be “obvious to try” based on the rolled curl and angle that Diekhoff shows in Fig. 13 above. See MPEP 2143(I)(E). Further, Applicant has not disclosed that the angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranging from about 8 degrees to about 12 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranging from about 8 degrees to about 12 degrees does not provide patentable distinction over the prior art of record. 
	Gilliam teaches a metal bottle (below – Fig. 7 and 8) defining an opening and a rolled curl (34) around the opening, wherein the rolled curl receives a crown closing cap (38).

    PNG
    media_image4.png
    343
    339
    media_image4.png
    Greyscale
			 
    PNG
    media_image5.png
    320
    422
    media_image5.png
    Greyscale

Diekhoff and Gilliam are analogous inventions in the field of metal bottles having openings with rolled curls around the opening and closures covering the opening.  It would have been obvious to one skilled in the art at the time of filing to modify the closure of Diekhoff with the teachings of the crown of Gilliam, as the two are functional equivalents, to achieve the predictable result of closing a metal bottle having a rolled curl around the opening. See MPEP 2143(I)(B).

Regarding Claim 9

	Diekhoff in view of Gilliam (hereinafter “Modified Diekhoff”) teaches all the limitations of claim 6 as shown above.  Diekhoff does not specifically teach a portion of the rolled curl defines a curve having a radius of 1.4mm.  
	Absent a showing of criticality with respect to the radius of curvature of a portion of the rolled curl, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the radius of curvature of a portion of the rolled curl through routine experimentation in order to achieve a rolled curl which is shaped such that it provides a sealing surface that strengthens the opening of the bottle.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or MPEP § 2144.05.

Regarding Claim 13

	Modified Diekhoff teaches all the limitations of claim 6 as shown above. Diekhoff does not specifically teach the angle is 10 degrees. Again, regarding the angle of the flat surface, Diekhoff does not specifically teach that the angle is 10 degrees. However, it would have appeared obvious to one of ordinary skill in the art at the time of filing that having an angle of 10 degrees would be “obvious to try” based on the rolled curl and angle that Diekhoff shows in Fig. 13 above. Further, Applicant has not disclosed that the angle being 10 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the angle being 10 degrees does not provide patentable distinction over the prior art of record. See MPEP 2143(I)(E).

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Diekhoff does not teach a crown cap are moot. As can be seen above, Gilliam has been introduced to demonstrate a functional equivalence between the threaded closure taught by Diekhoff and a crown closing cap.
Applicant further argues that their Application teaches criticality for the Applicant’s claimed angle between the flat surface and centerline of the bottle is taught in Paragraph [0040] of the specification. However, the Examiner respectfully disagrees. Paragraph [0040] teaches criticality for the leading edge of the curl being tucked inside of the curl, but fails to teach any criticality with regards to the angle between the flat surface and the centerline of the bottle. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733